                                                        U.S. DISTRICT COURT
                                                    NORTllERN DISTIUCT OF TEXAS
                                                              FILED
                   IN THE UNITED STATES DISTRICT
                    FOR THE NORTHERN DISTRICT OF
                                                   COUR~ --         '1 '"1jg
                                                                    1
                                                   EXASl_:_               '"·
                            FORT WORTH DIVISION
                                                       CLERK, U.S. DISTRICT COURT
FRANCISCO JAVIER RIVERA,            §
                                                         llY-·~----
                                    §                            Dcputy

                   Petitioner,      §
                                    §
v.                                  §       No. 4:17-CV-981-A
                                    §
LORIE DAVIS, Director,              §
Texas Department of Criminal        §
Justice, Correctional               §
Institutions Division,              §
                                    §
                   Respondent.      §

                           MEMORANDUM OPINION
                                   and
                                  ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.   §   2254 filed by petitioner Francisco Javier Rivera, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of TDCJ, respondent. After having considered the

pleadings, state court records, and relief sought by petitioner,

the court has concluded that the petition should be denied.

                   I. Factual and Procedural History

     In July 2013 petitioner was indicted in Erath County, Texas,

Case No. 14013, for aggravated assault with a deadly weapon.

(Clerk's R. 4.) The indictment alleged that petitioner

intentionally,    knowingly, or recklessly caused serious bodily

injury to C.S. by burning her pubic region with a deadly weapon,
                                   1
a heated metal kitchen fork.           (Id.) On January 14, 2014, a jury

found petitioner guilty of the offense and assessed his

punishment at 17 years' confinement and a $5000 fine.              (Id. at 33,

38.) Petitioner's conviction was affirmed on appeal and the Texas

Court of Criminal Appeals refused his petition for discretionary

review.     (Docket Sheet 2.)   Petitioner also filed two state habeas-

corpus applications challenging his conviction. The first was

dismissed by the Texas Court of Criminal Appeals because the

conviction was not yet final and the second was denied by the

Texas Court of Criminal Appeals without written order.              (SHROl

Action Taken; SHR02 Action Taken. 2 ) This federal habeas petition

followed.

      The state appellate court summarized the evidence at trial

as follows:

           Virginia Armendariz, a police officer with the
      Stephenville Police Department, responded to a domestic
      disturbance call one evening in April 2013. The police
      department dispatch had received a call from C.S. that
      she was afraid her husband would beat her. Officer
      Armendariz went to the address and met C.S. and her
      young daughter, who lived in a small travel trailer.

           C.S.'s husband was not at the trailer when Officer
      Armendariz arrived. C.S. spoke no English, so Officer
      Armendariz spoke to her in Spanish and noted that she
      had several injuries to her body that included bruises
      on her arms and back; burn marks or scars on her legs,


      1The record reflects that petitioner was also charged by separate
indictment with other assaultive offenses against C.S. as well as tampering
with a witness. (Reporter's R., vol. 2, 5-7.)

      2"SHR01" and ''SHR02'' refer to petitioner's state habeas proceedings in
WR-85,681-01 and WR-85,681-02, respectively.

                                        2
inner thighs, and neck; and a "fresh injury" of a
"busted upper lip." C.S. told Officer Armendariz that
the burn marks and scars were from a fork that
[petitioner] had heated to a scorching level and then
applied to C.S.'s skin, particularly on her legs near
her knee and on her inner thighs near her pubic area.
Officer Armendariz located a dinner fork that was
similar in shape and size to the burn marks on C.S.
[Petitioner] returned to the trailer while Officer
Armendariz was still there, so Officer Armendariz
arranged for C.S. to stay at a shelter and contacted
Cross Timbers Family Services, who got her an
appointment at a hospital for a physical examination.

     C.S. lived in Stephenville and had one child, a
daughter; [petitioner] was the child's father. C.S.
testified through the aid of a translator because she
did not speak or write English. C.S. and [petitioner]
met in 2005 and eventually moved in together. In 2009,
they moved to Stephenville and lived together until she
initiated this case in 2013. C.S. testified that,
before she left [petitioner], she called the police
because [petitioner] was angry that she might have lost
some keys. She said that [petitioner] threatened to
beat her, as he had done before, and that she was
afraid because he said it was going to be "really bad"
for her and because he did not "play with those
things." The day before she called the police,
[petitioner] had struck her in the face and injured her
lip.

     C.S. also recounted how [petitioner] was jealous
and how he had burned her with a fork and beaten and
bruised her. [Petitioner] made her completely undress
while he heated the fork in the gas flame from the
stove, and when she tried to avoid the fork, he burned
her with it. C.S. identified the fork from her house
that was similar to the one [petitioner] used to burn
and scar her legs and inner thighs. C.S. also explained
that [petitioner] would not let her go to the doctor
for any burn treatment. C.S. explained that
[petitioner] told her that he burned her so that she
would be "less hot" and not flirt with others.

      Connie Housley, a registered nurse at John Peter
Smith Hospital in Fort Worth, testified that she was a
sexual assault nurse examiner and that she had
performed SANE examinations since 2004. She completed a

                           3
physical examination of C.S. and treated her injuries.
Nurse Housley noted injuries on C.S.'s ankle, legs,
arm, neck, and inner thighs near C.S.'s pubic area.

      C.S. was recalled to the stand and testified about
a conversation she had with [petitioner] while he was
in jail. The conversation was recorded, but it was in
Spanish. The State offered an English translation
transcript of the conversation, and [petitioner]
stipulated to its admission. C.S. explained that
 [petitioner] told her that he would not drink beer
anymore, that he was in jail because of the burns, that
she made it all up and should drop the charges, that he
wanted to get his bond lowered, that he could be in
jail for a long time, and that he would miss being with
their daughter. C.S. also indicated that [petitioner]
told her to say that the burns occurred as a result of
consensual activities while they had sex and that he
had some on his legs too. C.S. said that the only burns
were ones that he had made on her body. C.S. also
confirmed that their daughter told [petitioner], when
they were at the jail, "Don't hit Mommy anymore, no
more."

     A.A. was the ex-wife of [petitioner], and she had
two children with him. She explained that [petitioner]
drank and that he had hit and punched her several times
with his fists, but had never burned her. A.A.
testified that she had had an awkward encounter with
C.S. where C.S. had allegedly followed A.A., and A.A.
thought that C.S. had exhibited "[o]dd behavior." A.A.
noted that [petitioner] and C.S. lived together while
A.A. was still married to [petitioner].

      [Petitioner] testified on his own behalf.
[Petitioner] admitted that he had a daughter with C.S.,
that he drank, and that he hit C.S., but he denied that
he burned her with a fork. [Petitioner] claimed that
she burned herself and that he took her to the doctor
for psychiatric problems. [Petitioner] said that he hit
C.S. because she slapped him but that he did not hit
her very often. According to [petitioner], when he hit
her, she had bruises on her thighs, but he never took
her to the doctor for those injuries. [Petitioner]
admitted that, the day before C.S. called the police,
he hit her and "busted" her lip.


                           4
           [Petitioner] claimed that he sometimes took her to
     the doctor but that he never took her to get treatment
     for the burns. [Petitioner] claimed that the burns on
     his legs were from work, which contradicted an earlier
     claim that the burns were from sexual activities with
     C.S. [Petitioner] admitted he did not like C.S. seeing
     another man whom he believed had "bad intentionsn; C.S.
     was [petitioner]'s woman. [Petitioner] conceded that he
     told C.S. when she visited him in jail that he would
     not drink beer anymore and that he told her to tell the
     lawyer that she was sick and confused and that the
     burns "excite[d]n them during sex.

           [During the punishment phase of trial] Randy
     Fowler, a detective with the Erath County Sheriff's
     Office, testified that he had done some simple
     experiments to see if a fork that had been heated could
     inflict the burn marks on C.S.'s body. Detective Fowler
     brought to court a fork similar to the one in evidence,
     a wax candle, and a small propane torch and heated the
     fork with the torch. Detective Fowler then touched the
     fork to the candle, which melted. Detective Fowler also
     commented that, while the fork's tines were red hot,
     the fork's handle was not.

(Mem. Op. 2-5.)

                            II. Issues

     In five grounds, Petitioner raises the following claims for

relief:

     (1)   actual innocence based on insufficient evidence;
     (2)   trial court error;
     (3)   prosecutorial misconduct;
     (4)   ineffective assistance of appellate counsel; and
     (5)   ineffective assistance of trial counsel.

(Pet. 6-7, 12; Supp. to Pet. 3.) Petitioner's claims are

multifarious and somewhat confusing; thus, they are addressed as

thoroughly as practical and as construed by the court.




                                 5
                               III. Rule 5 Statement

      Respondent believes that petitioner has sufficiently

exhausted his state-court remedies as to the claims raised and

that the petition is not barred by limitations or subject to the

successive-petition bar.             (Resp't's Answer 7.)   28 U.S.C. §§

2244 (b),   (d)   &   2254 (b) (1)

       IV. Legal Standard for Granting Habeas Corpus Relief

     A § 2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

established by the United States Supreme Court or that is based

on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C. § 2254(d) (1)-(2);

Harrington v. Richter, 562 U.S. 86, 100 (2011). This standard is

difficult to meet and "stops short of imposing a complete bar on

federal court relitigation of claims already rejected in state

proceedings.n Richter,         562 U.S. at 102.

     The statute further requires that federal courts give great

deference to a state court's factual findings.              Hill v. Johnson,

210 F. 3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1) provides


                                           6
that a determination of a factual issue made by a state court

shall be presumed to be correct. The presumption of correctness

applies to both express and implied factual findings.     Young v.

Dretke, 356 F.3d 616,    629 (5th Cir. 2004); Valdez v. Cockrell,

274 F.3d 941,   948 n.11 (5th Cir. 2001). Absent express findings,

a federal court may imply fact findings consistent with the state

court's disposition.    Townsend v. Sain, 372 U.S. 293, 314     (1963);

Pondexter v. Dretke, 346 F.3d 142, 148 (5th Cir. 2003); Catalan

v. Cockrell, 315 F.3d 491, 493 n.3 (5th Cir. 2002). Further, when

the Texas Court of Criminal Appeals denies a federal claim in a

state habeas-corpus application without written opinion, a

federal court may presume "that the state court adjudicated the

claim on the merits in the absence of any indication or state-law

procedural principles to the contrary" and applied the correct

"clearly established federal law" in making its decision.       Johnson

v Williams, 568 U.S. 289, 298    (2013); Richter, 562 U.S. at 99;

Schaetzle v. Cockrell, 343 F.3d 440,   444   (5th Cir. 2004).

B. Actual Innocence

     Under his first ground, petitioner claims that he is

actually innocent of the offense because the state never obtained

a "true bill indictment" or jurisdiction over the case and

because the evidence was legally and factually insufficient to




                                  7
support his conviction.       (Pet. 6; Supp. to Pet. 3. 3 )

      A stand alone claim of "actual innocence" is itself not an

independent ground for habeas-corpus relief. Herrera v. Collins,

506 U.S. 390, 400 (1993); Foster v. Quarterman, 466 F.3d 359, 367

(5th Cir. 2006); Dowthitt v.       Johnson, 230 F.3d 733,      741-42 (5th

Cir. 2000). The United States Supreme Court reaffirmed in

McQuiggin v. Perkins, 569 U.S. 383, 392 (2013), that it has not

resolved whether a prisoner may be entitled to habeas corpus

relief based on a freestanding claim of actual innocence. Until

that time, such a claim it not cognizable on federal habeas

review.    See Foster v. Quarterman, 466 F.3d 359, 367         (5th Cir.

2006).

B. Trial Court Error

      Under his second ground, petitioner claims that the trial

court erred and abused its discretion in three respects:             (1) the

"state had no true bill of indictment";          (2) the "court admitted a

faulty transcript used against [him]"; and (3) although not on

the state's witness list, the court allowed Detective Fowler to

testify.    (Pet.   6.)

      Petitioner claims that the "state had no true bill of

indictment" because the indictment was forged and that his



      3Petitioner's supplement to his petition is paginated in Roman numerals;
thus, the pagination in the ECF header is used.

                                      8
prosecution for the offense was the result of a conspiracy among

the government, CPS, Erath County, and C.S. Petitioner also

appears to claim that he was improperly "arraigned" in front of

the jury, although his trial counsel waived reading of the

indictment, because "[a]rraignment is not part of trial by jury."

(Pet. 6; Pet'r's Mem. 10-16.) The first two claims are conclusory

with no legal and/or factual basis in the record. Such claims are

insufficient to raise a constitutional issue(s)              in a federal

habeas proceeding. See Ross v. Estelle, 694 F.2d 1008, 1011-12

(5th Cir. 1983).

         As to the second claim, petitioner appears to confuse a

reading of the indictment with arraignment, the latter of which

was scheduled for August 5, 2013, but waived.              (Clerk's R. 13.)

Nevertheless, he fails he show how a customary reading of the

indictment followed by a plea of not guilty is trial error.'

(Reporter's R., vol. 6, 13; Clerk's R. 13.) Under state law,

reading of the indictment to the jury is statutorily required.

See TEX. CODE CRIM. PROC. ANN. art. 36.0l(a) (1)         (West 2007). And,

the jury received specific instructions that the indictment was

not evidence of guilt and should not be considered as such.

(Clerk's R. 31.) Juries are presumed to follow a court's

instructions. Woods v. Johnson, 75 F.3d 1017, 1036 n.29 (5th Cir.


         ~The indictment was amended on the state's motion to correct a clerical
error.    (Clerk's R. 23, 25-26.)

                                         9
1996). The trial court committed no error in this respect.

        Petitioner also claims that the trial court erred by

admitting the "faulty 0   transcript of the English translation of

his jailhouse conversation and C.S. and by allowing Detective

Fowler, who was not on the state's witness list, to testify.

(Pet.    6; Pet' r's Mem. 16-20.) Both claims were raised on direct

appeal.

        The state appellate court found that the first claim was not

preserved for appellate review by lack of a contemporaneous

objection.    (Mem. Op. 8.) Under the procedural-default doctrine,

federal habeas review of a claim is procedurally barred if the

last state court to consider the claim expressly and

unambiguously based its denial of relief on a state procedural

default. Coleman v.    Thompson, 501 U.S. 722, 729 (1991). Texas's

contemporaneous-objection rule is an independent and adequate

state procedural bar to federal habeas review. See Scheanette v.

Quarterman, 482 F.3d 815, 823-24       (5th Cir. 2007); Amos v. Scott,

61 F.3d 333, 341 (5th Cir. 1995). Thus, the procedural default in

state court precludes federal habeas review of the claim absent a

showing of cause and prejudice. Wainwright v. Sykes, 433 U.S. 72,

87   (1977); Ogan v. Cockrell, 297 F.3d 349, 356 (5th Cir. 2002).

Petitioner fails to demonstrate cause for and prejudice

attributable to the default or that a fundamental miscarriage of


                                  10
justice would occur if the court were to refuse to consider his

claim. See Coleman, 501 U.S. at 750. Therefore, the claim is

procedurally barred from this court's review.

     The state appellate court, relying solely on state law,

addressed the second claim as follows:

          [Petitioner] asserts .   . that the trial court
    abused its discretion when it allowed Detective Fowler
    to testify during the punishment phase of trial because
    Detective Fowler was not listed on the State's witness
    list. The State called Detective Fowler to provide a
    demonstration to rebut [petitioner]'s closing argument
    that it was "impossible" for [petitioner] to hold a
    heated fork and inflict the injuries on C.S., as C.S.
    had alleged. The State argued that it had not
    anticipated [petitioner]'s "impossibility" closing
    argument. The State also argued that the demonstration
    reflected on the manner and means of the crime and the
    cruelty of [petitioner]'s actions.

         Defense counsel argued that the evidence was a
    scientific theory that required an expert witness and
    that the evidence was an unfair surprise; defense
    counsel requested a continuance of several days. The
    trial court ruled that the evidence was more probative
    than prejudicial as to scienter and state of mind,
    which are relevant for sentencing. The trial court also
    ruled that the State's evidence could have been
    anticipated by defense counsel. The trial court further
    ruled that the State could call rebuttal witnesses.

          Upon request by the defense, notice of the State's
    witnesses should be given. When the trial court permits
    a witness to testify even though that witness was not
    disclosed by the State, the standard of review is
    whether the trial court abused its discretion. In
    determining whether there has been an abuse of
    discretion, we must consider whether (1) the State
    acted in bad faith in failing to disclose the name of
    the witness and (2) whether the defendant could have
    reasonably anticipated that the witness would testify,
    although his name was not included on the witness list.

                               11
      [Petitioner] concedes that there has been no
allegation of bad faith in this case. He argues,
however, that the he could not have anticipated
Detective Fowler's testimony. We must consider (1) the
degree of surprise to [petitioner], (2) the degree of
disadvantage inherent in that surprise, and (3) the
degree to which the trial court was able to remedy that
surprise.

      [Petitioner] testified that C.S. inflicted the
burns on herself. [Petitioner] should not have been
surprised when the State sought to contradict his
closing argument. The State sought to rebut
 [petitioner]'s closing argument that it was impossible
for [petitioner] to have held a heated fork and burned
C.S. Although [petitioner] was at a disadvantage
because he did not initially know what Detective Fowler
would say or do, [petitioner]' s counsel did learn from
the State the limited scope of Detective Fowler's
demonstration, prior to Detective Fowler's testimony.
In addition, [petitioner] had the opportunity to
cross-examine Detective Fowler, but he did not.
[Petitioner] also never articulated how he was harmed
by Detective Fowler's testimony in the punishment
phase.

     Article 37. 07, section 3 (a) ( 1) of the Texas Code
of Criminal Procedure "allows for admission of any
evidence the trial court 'deems relevant to
sentencing.'" "The Legislature has expressly provided
that 'relevant' punishment evidence includes, but is
not limited to, both character evidence in the form of
opinion testimony as well as extraneous-offense
evidence." Because there are no discrete fact issues at
the punishment phase of a noncapital trial, the Court
of Criminal Appeals has held that the definition of
"relevant," under Rule 401 of the Texas Rules of
Evidence, does not readily apply to Article 37.07. What
is "relevant" to the punishment determination is simply
that which will assist the factfinder in deciding the
appropriate sentence in a particular case.

     Detective Fowler demonstrated with a small propane
torch and a metal fork that it was possible to hold a
fork, like the one used in the crime, while the fork
was heated. Detective Fowler also demonstrated that the


                           12
     fork could be heated to a point that it would cause
     serious bodily injury if touched to someone's skin. The
     State argued that the time necessary to heat the fork
     showed [petitioner]'s intent to inflict injury on C.S.
     Detective Fowler's demonstration showed the time it
     took to heat the fork and how long it took to cool
     down, which was relevant to [petitioner]'s deliberation
     and state of mind, as well as his cruelty. After a
     review of the record, we cannot say that the trial
     court abused its discretion when it allowed Detective
     Fowler's demonstration and testimony.

(Mem. Op. 5-8.)

     Petitioner fails to establish that the state court's

decision is contrary to federal law as determined by the United

States Supreme Court, and its decision is consistent with Fifth

Circuit case law, under which "[t]he omission must result in the

defendant's attorney being 'manifestly surprised' before it gives

rise to a constitutional defect in the proceedings." Hardin v.

Wainwright, 678 F.2d 589, 591 (5th Cir. 1982). The state court

found that there was no such surprise. Deferring to the state

court's factual finding, its decision was not unreasonable in

light of the evidence presented in the state court proceedings.

C. Prosecutorial Misconduct

     Under his third ground, petitioner claims that, in violation

of Brady v. Maryland, 373 U.S. 83 (1963), the prosecution

withheld pages one through ten of the SANE nurse's report, having

introduced only page eleven depicting a diagram of C.S.'s

injuries, and the actual recording of his jailhouse conversation


                               13
with C.S.   (Pet'r's Mem. 24-26.)

     To be entitled to habeas relief on a Brady claim, a

petitioner must establish that the state suppressed or withheld

evidence, which was both favorable and material to the defense.

Strickler v. Green,   527 U.S. 263, 280 (1999); Brady v. Maryland,

373 U.S. 83, 87   (1963). The prosecution, however, has no

obligation to produce evidence or information that was already

known to petitioner. Moore v. Quarterman, 534 F.3d 454, 462    (5th

Cir. 2008); Castillo v. Johnson, 141 F.3d 218, 223 (5th Cir.

1998). Petitioner wholly fails to demonstrate that the state

withheld the evidence or that the evidence would have been

favorable to his defense. Petitioner was advised by the trial

court in a pretrial hearing that Erath County maintains an open-

file policy and that his attorney, in essence, would have access

to "whatever the state has." (Reporter's R., vol. 2, 8.) It also

appears that the defense had access to, and was well aware of,

both items. In counsel's affidavit filed in the first state

habeas proceeding, counsel stated that he obtained all available

evidence in the case, that he met petitioner "in the multipurpose

room to show him DVD and CD recorded evidence," and that he "took

the English transcription to [petitioner] so that he could review

the accuracy of the transcripts." (SHR02 68.)   In fact, petitioner

himself testified that he knew the jailhouse conversation was


                                    14
being recorded at the time.     (Id. at 91.)

D. Effective Assistance of Counsel

     Under his fourth and fifth grounds, petitioner claims that

he received ineffective assistance of counsel at trial and on

appeal.   (Pet.   7, 12; Pet' r's Mem. 27-38; Supp. to Pet. 12-13.)

A criminal defendant has a constitutional right to the effective

assistance of counsel at trial and on a first appeal as of right.

U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S. 387, 393-95

(1985); Strickland v. Washington,       466 U.S. 668,    688   (1984);

Anders v. California, 386 U.S. 738, 744        (1967). To establish

ineffective assistance of counsel, a petitioner must show (1)

that counsel's performance fell below an objective standard of

reasonableness, and (2) that but for counsel's deficient

performance the result of the proceeding would have been

different. Strickland,     466 U.S. at 688. In applying this test, a

court must indulge a strong presumption that counsel's conduct

fell within the wide range of reasonable professional assistance.

Id. at 668,   688-89. Judicial scrutiny of counsel's performance

must be highly deferential and every effort must be made to

eliminate the distorting effects of hindsight.          Id. at 689.

     Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable application" standard of§ 2254(d) (1)


                                   15
See Gregory v. Thaler, 601 F.3d 347, 351 (5th Cir. 2010). Where,

as here, the state courts adjudicated the ineffective-assistance

claims on the merits, this court must review the petitioner's

claims under the "doubly deferential" standards of both

Strickland and§ 2254(d). Cullen v.   Pinholster, 563 U.S. 170, 190

(2011). In such cases, the "pivotal question" for this court is

not "whether defense counsel's performance fell below

Strickland's standard"; it is "whether the state court's

application of the Strickland standard was unreasonable."

Richter, 562 U.S. at 105.

     Petitioner claims that his trial counsel was ineffective by

failing to "lodge the proper objection to the faulty and

inaccurate translation" of the jailhouse conversation and to

request a lesser-included-offense instruction on simple assault.

(Pet. 7, 12; Pet' r's Mem. 36-38.) In counsel's affidavit

submitted in the state habeas proceedings, he responded to

petitioner's allegations, in relevant part, as follows:

         I was appointed to represent [petitioner] on
    April4, 2013, and contacted him immediately. A copy of
    my billing invoice is attached to and incorporated into
    this affidavit. I accept collect calls, and he called
    me many times and we discussed the case. I made many
    visits to the jail, sometimes to interview him and
    sometimes to meet with him in the multipurpose room to
    show him DVD and CD recorded evidence. I never saw any
    evidence that he was not competent, and he never gave
    me any indication that he was not able to comprehend
    the evidence and communicate his instructions to me.


                                16
           I obtained all available evidence in the case. I
     arranged for an investigator, and the investigator
     performed services that I requested in preparing the
     case for trial.

          The District Attorney's Office prepared an English
     transcription of jail visits by the victim. I took the
     English transcription to [petitioner] so that he could
     review the accuracy of the transcripts.



          We did not want a lesser included offense, as we
     had put on a defensive case that kept the jury out a
     long time. Even after the guilty verdict, I believe
     that we presented a good defense because the punishment
     range was 5-99 and the jury only gave him 14 [sic]
     years. I provided a good defense to the case, as the
     plea offer was 40 years.

(SHROl 64-65.)

     Although the state courts made no express findings in this

regard, this court can infer that the state habeas court, and in

turn the Texas Court of Criminal Appeals, found counsel's

affidavit credible, made findings of fact consistent with the

affidavit, and determined that the claims were meritless under

Strickland. Deferring to those implied findings, the state

courts' rejection of the claims was a reasonable application of

the Strickland standard. Petitioner asserts that the

transcription is inaccurate and incomplete, however he fails to

state, with any level of specificity, in what respects it is




                               17
inaccurate or lacking. 5 (Pet'r's Mem. 37.) Furthermore, to

demonstrate that his counsel was ineffective, petitioner must

identify a legitimate ground on which an objection(s) to the

transcription would have been sustained. Koch v. Puckett, 907

F.2d 524, 527 (5th Cir. 1990). Petitioner fails to do so.

      The second issue involves a strategic decision by counsel.

Counsel's decision to forego a lesser-included-offense

instruction to which his client may otherwise be entitled "dwells

in the region of tactics and strategy,n because giving such an

instruction could increase the chances of conviction on a lesser

charge, while foregoing it could decrease the chances of

obtaining a complete acquittal. Mejia v. Davis, 906 F.3d 307, 316

(5th Cir. 2018). This strategy is known as an "all-or-nothingn

strategy. See Ex parte White, 160 S.W.3d 46, 55 (Tex. Crim. App.

2004). Counsel's decision to pursue this all-or-nothing strategy

was not objectively unreasonable in this case given petitioner's

defense that he did not burn C.S. and that C.S. burned herself.

(Reporter's R., vol. 7, 85, 91-92.) Therefore, the state courts

could have reasonably concluded that counsel made an informed

choice to pursue an all-or-nothing strategy and thus the failure

to seek a lesser-included offense instruction was not deficient



      5
       In the transcription there are several references to "can't
understand," where the translator could not comprehend what was spoken on the
recording. (Reporter's R., vol. 10, State's Ex. 5.)

                                      18
performance.

     Finally, petitioner asserts that his appellate counsel was

ineffective by failing to raise one or more of the issues raised

in this federal petition.    (Pet't's Mem. 27-36.) Appellate counsel

is not required to raise every conceivable argument urged by his

client on appeal, regardless of merit. Smith v. Robbins, 528 U.S.

259, 287-88    (2000). It is counsel's duty to choose among

potential issues according to his judgment as to their merits and

the tactical approach taken. Jones v. Barnes, 463 U.S. 745, 749

(1983). Petitioner fails to raise any meritorious claims in this

petition. Prejudice does not result from appellate counsel's

failure to assert meritless claims or arguments. See United

States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994). Thus, it

follows that counsel was not ineffective for failing to raise one

or more of petitioner's claims on appeal.

     For the reasons discussed,

     The court ORDERS the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.    §   2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied, as petitioner has not




                                  19
made a substantial showing of the denial of a constitutional

right or that the court's procedural rulings are debatable or

wrong.

     SIGNED February




                                                 DISTRICT




                               20
